DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 11-34 and 37 are pending. Claims 15-34 have been withdrawn from consideration and claims 1-8, 11-14 and 37 are under examination.
No amendment has been made to claims 1-8, 11-34 and 37 in response to the Office action dated July, 9, 2021.

Response to Arguments
Applicant's arguments filed on October 12, 2021 have been fully considered but they are not persuasive for the reason set forth in detail below.
Applicant argues that “Cassingham does not disclose the adhesion barrier includes a film including an electrophilic material on a surface thereof.” (at page one, last paragraph, of the Remarks section). Examiner notes that claims 1 and 37 require “the implant has a film including an electrophilic material on a surface thereof.” Attention is directed to Racenet reference, in paragraph [0060] Racenet discloses that the anti-adhesion layer of the buttress can be formed by the process of casting, molding and the like (para [0060]: “the buttress may further include a non-porous layer. The non-porous layer may retard or prevent tissue ingrowth from surrounding tissues thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue. Thus, in embodiments, the buttress material possesses anti-adhesion properties. Techniques for forming non-porous layers from such materials are within the purview of those skilled in the art and include, for example, casting, molding and the like.” (emphasis added)). Examiner contends that based on the disclosure in paragraph [0060] one of ordinary skill in the art would understand that the anti-adhesion, which is formed by the process of casting, molding, on the surface of the buttress is a film. Extrinsic evidence, Lee et al. (US 2008/0254091) discloses anti-adhesion film is formed by casting (para [0079]: “Casting was carried out by coating the bio-originated polymer solution on the base layer, casting it into a film and drying the anti-adhesion barrier. Spray coating was carried out by spraying the bio-originated polymer solution on the base layer and drying the anti-adhesion barrier in an oven of 70o C. for 24 hours.”) Stopek et al. (US 2013/0102959) discloses anti-adhesive material can be cast into a film or spray coated directly on a mesh (para [0059] and [0079]).
 Attention is directed to Cassingham reference, Cassingham discloses a composition that comprises a blended electrophilic material cross-links with a nucleophilic material, to form a non-liquid, three dimensional structure, or hydrogel to serve as an adhesion barrier (Summary of the Invention). Cassingham further discloses that the structure provides sufficiently strong gel strength over a reasonable adhesion formation period, to serve as an adhesion barrier, yet it still dissolves within a reasonable quick time period after there is need for an adhesion barrier is gone (Summary of the Invention). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the application to have provided the anti-adhesion layer of Cassingham in the form of film to replace the non-porous .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11, 14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. (US 2013/0209659) in view of Cassingham et al. (US 8,642,085).

Regarding claim 1, Racenet discloses a medical device 26 (Fig. 2 and para [0032]) comprising: 
a fibrous substrate (para [0061]: “a reinforcement member for providing increased strength or support. The reinforcement member may be positioned within or on a surface of the buttress. Some suitable non-limiting examples of reinforcement members include fabrics, meshes, monofilaments, multifilament braids, chopped fibers (sometimes referred to in the art as staple fibers) and combinations thereof.” The reinforcement member has been interpreted as a fibrous substrate); and 
a foam body comprising the reaction product of a nucleophilic precursor component and an electrophilic precursor component (para [0053]: “the electrophilic and nucleophilic components may be contacted or mixed and allowed to crosslink in a mold of desired dimensions. Next, the mold may be placed in a lyophilization chamber, converting the hydrogel to a foam buttress.”); 
wherein the medical device has a thickness from about 0.1 mm to about 3 mm (para [0059]: “buttress materials can be at least 0.2 cm thick, in embodiments from about 0.3 to about 1.5 cm thick.” Examiner notes that 0.1 cm equal 1 mm).
Racenet discloses non-porous layer on a surface of the implant (para [0060]: “the buttress may further include a non-porous layer. The non-porous layer may retard or prevent tissue ingrowth from surrounding tissues thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue. Thus, in embodiments, the buttress material possesses anti-adhesion properties. Techniques for forming non-porous layers from such materials are within the purview of those skilled in the art and include, for example, casting, molding and the like.”) However, Racenet fails to disclose the non-porous layer is a film comprising an additional electrophilic material.
However, in the same field of endeavor, Cassingham teaches adhesion formation following intestinal surgery, e.g., bowel resection, may cause obstruction of the intestine (col. 1, lines 37-40). Cassingham discloses a composition that comprises a blended electrophilic material cross-links with a nucleophilic material, to form a non-liquid, three dimensional structure, or hydrogel to serve as an adhesion barrier (Summary of the Invention). Cassingham further discloses that the structure provides sufficiently strong gel strength over a reasonable adhesion formation period, to serve as an adhesion barrier, yet it still dissolves within a reasonable quick time period after there is need for an adhesion barrier is gone (Summary of the Invention).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the application to have provided the anti-adhesion layer of Cassingham in the form of film to replace the non-porous structure of Racenet since Cassingham taught that the material is not only provide excellent anti-adhesion property but the material also bioabsorbable within a reasonable quick time period after there is need for an adhesion barrier is gone.
 
Regarding claim 2, Racenet discloses the fibrous substrate (reinforcement member) is selected from the group consisting of knitted structures, woven structures, Where the reinforcement member is a mesh, it may be prepared using any technique known to those skilled in the art, such as knitting, weaving, tatting, knipling or the like…The chopped fibers can thus form a non-woven material, such as a mat or a felt. The chopped fibers may be joined together (e.g., by heat fusing) or they may be unattached to each other.”)

Regarding claim 3, Racenet discloses the fibrous substrate (reinforcement member) comprises a polyethylene glycol (paragraph [0053] discloses the foam body is formed by the reaction product of electrophilic and nucleophilic components. Paragraph [0037] discloses the electrophilic and nucleophilic components may further have biologically inert and water soluble cores and the water soluble cores is a polymeric region that is water soluble, suitable polymers that may be used include: polyethylene glycol or oxidized cellulose. Since the foam body is attached to the reinforcement member to form the buttress, thus, one can state that the reinforcement member comprises a polyethylene glycol. Examiner notes that Racenet fails to recite other compositions, which are recited in the claim, however, Examiner contends that other compositions are obvious to one of ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.).

Regarding claim 4, Racenet discloses the fibrous substrate (reinforcement member) comprises oxidized cellulose (see rejection of claim 3 above).

Regarding claim 5, Racenet discloses the fibrous substrate (reinforcement member) possesses pores (para [0061] discloses reinforcement member is a mesh. Examiner notes that a mesh would have pores).

Regarding claim 8, Racenet discloses the electrophilic precursor component comprises a multi-arm polyethylene glycol functionalized with N- hydroxysuccinimide groups (para [0008]-[0009]).

Regarding claim 11, Racenet discloses the medical device is selected from the group consisting of surgical buttresses, hernia patches, and tissue scaffolds (Examiner notes that Racenet discloses the surgical device is a surgical buttress (para [0008]). Since the surgical buttress also has a mesh as a reinforcement member, Examiner contends that the device of Racenet can be used as a hernia patch. The surgical buttress of Racenet includes a porous foam body (para [0058]) and a porous mesh (para [0061]), thus, the surgical buttress of Racenet can be used as a tissue scaffold).

Regarding claims 12-14, Racenet discloses the medical device is a hernia patch having a thickness from about 0.3 mm to about 2.5 mm (para [0059]: “buttress materials can be at least 0.2 cm thick, in embodiments from about 0.3 to about 1.5 cm thick.” Examiner notes that 0.1 cm equal 1 mm, thus, 0.2 cm equal 2 mm). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Racenet, by selecting the thickness of the 

Regarding claim 37, Racenet discloses a medical device (see, e.g. Figs. 3A-3F) comprising: 
a fibrous substrate (para [0061]: “a reinforcement member for providing increased strength or support. The reinforcement member may be positioned within or on a surface of the buttress. Some suitable non-limiting examples of reinforcement members include fabrics, meshes, monofilaments, multifilament braids, chopped fibers (sometimes referred to in the art as staple fibers) and combinations thereof.” The reinforcement member has been interpreted as a fibrous substrate); and 
a foam body consisting essentially of the reaction product of a nucleophilic precursor component and an electrophilic precursor component (para [0053]: “the electrophilic and nucleophilic components may be contacted or mixed and allowed to crosslink in a mold of desired dimensions. Next, the mold may be placed in a lyophilization chamber, converting the hydrogel to a foam buttress.”); 
wherein the medical device is an implant having a thickness from about 0.1 mm to about 3 mm (para [0059]: “buttress materials can be at least 0.2 cm thick, in embodiments from about 0.3 to about 1.5 cm thick.” Examiner notes that 0.1 cm equal 1 mm).
Racenet discloses non-porous layer on a surface of the implant (para [0060]: “the buttress may further include a non-porous layer. The non-porous layer may retard or prevent tissue ingrowth from surrounding tissues thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue. Thus, in embodiments, the buttress material possesses anti-adhesion properties. Techniques for forming non-porous layers from such materials are within the purview of those skilled in the art and include, for example, casting, molding and the like.”) However, Racenet fails to disclose the non-porous layer is a film comprising an additional electrophilic material.
However, in the same field of endeavor, Cassingham teaches adhesion formation following intestinal surgery, e.g., bowel resection, may cause obstruction of the intestine (col. 1, lines 37-40). Cassingham discloses a composition that comprises a blended electrophilic material cross-links with a nucleophilic material, to form a non-liquid, three dimensional structure, or hydrogel to serve as an adhesion barrier (Summary of the Invention). Cassingham further discloses that the structure provides sufficiently strong gel strength over a reasonable adhesion formation period, to serve as an adhesion barrier, yet it still dissolves within a reasonable quick time period after there is need for an adhesion barrier is gone (Summary of the Invention).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the application to have provided the anti-adhesion layer of Cassingham in the form of film to replace the non-porous structure of Racenet since Cassingham taught that the material is not only provide excellent anti-adhesion property but the material also bioabsorbable within a reasonable quick time period after there is need for an adhesion barrier is gone.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. in view of Cassingham et al. as applied to claim 1 above and further in view of https://dahlhausen.de/tradepro/cms/site/PDF/dynamesh-hernia en.pdf (published 11/1/2013, hereinafter referred to as “DynaMesh”).

Regarding claim 6, the modified device of Racenet discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Racenet is silent regarding the effective porosity of the fibrous substrate ranging from about 3% to about 72%.
However, DynaMesh teaches a similar hernia mesh comprising a woven structure. In order to reduce scar tissue and patient discomfort, DynaMesh teaches configuring its pores so that they achieve an optimal effective porosity of up to 69% (see pages 14-15 of the DynaMesh catalogue).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Racenet, by configuring the pores such that they have an effective porosity ranging from about 3% to about 69%, as taught by DynaMesh, in order to reduce patient discomfort (pages 14-15). Furthermore, it would have been obvious to one of ordinary skill in the art to have perform routine experimentation to adjust the porosity of the mesh of Racenet to have a desired porosity based on the type of tissue of patient.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. in view of Cassingham et al. as applied to claim 1 above and further in view of Sargeant et al. (US 2011/0081398).

Regarding claim 7, the modified device of Racenet discloses the nucleophilic precursor component is selected from the group consisting of collagen, gelatin, hyaluronic acid and combination thereof (para [0042]). The modified device of Racenet fails to disclose trilysine. However, in the same field of endeavor, which is foam body comprising the reaction product of a nucleophilic precursor component and an electrophilic precursor component (para [0045]), Sargeant discloses nucleophilic polymers include collagen, gelatin, serum, and trilysine (para [0027]). In view of Sargeant teachings it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided trilysine as a nucleophilic precursor component to make the foam body of Racenet since Sargeant discloses that trilysine can be an alternative material for collagen. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.